DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the RCE of 07/08/2021.  Claim 1 has been amended and claim 5 cancelled.  Claims 1-4 are currently pending in the instant Application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 
In the first page of Remarks, Applicant points out claim 1 as presently amended.  Examiner has taken note however respectfully maintains that the features added by amendment remain obvious in view of the art of record in that the arms of McCall have axes, as shown in the marked version of Figure 8 thereof below, regarding claim 1, and arms having branching members and a headgear with connectors, a plurality of straps and a top strap is taught by Ging as previously detailed regarding claims 1 and 5 wherein as shown in Figure 2 of Ging (a marked figure provided below with respect to claim 1), a the second ends of the first, and second and third and fourth members are aligned and positioned along the axes. 
In the second page of remarks, Applicant raises the issue that art of record do not teach “a headgear assembly including a plurality of connecting straps selectively coupled to the headgear connectors provided at the second end of the first branching member, the second end of the second branching member, the second end of the third branching member, and the second end of the fourth branching member, an over the head strap coupled to two of the connecting straps, and a back strap coupled to the connecting straps, wherein the first arm member spans at least a portion of a first side of a user's face and the second arm member spans at least a portion of a second side of a the user's face opposite the first side of the user's face responsive to the patient interface assembly being donned by a the user, wherein the first branch member and the third branch member are positioned above the user's ears responsive to the patient interface assembly being donned by a the user, wherein the second branch member and the fourth branch member are positioned below the user's ears responsive to the patient interface assembly being donned by a the user”.  
Examiner respectfully disagrees on the basis that Examiner respectfully maintains that a headgear assembly as claimed is taught at 138, 140, 142 and 144 of Ging with connectors at 128 and 150 at ends of branches, right and left units of each of 88 and 90 and an over the head strap at 140.  Arm members at 94 spanning a portion of a face (it is noted that the arm members 65 of McCall also span in front of the face as depicted in Figure 1 thus Ging is not looked to for this feature), branch members above (88 of Ging) and below (90 of Ging) the ears of a user and aligned and positioned along axes (as depicted in the marked version of Figure 2 of Ging below).  As such Examiner maintains that McCall and Ging are not deficient with regards to any feature pointed out by Applicant in the Remarks, and that the claims remain obvious in view of the art as detailed below. Examiner respectfully points out that the claims do not require that the second ends of the branching members have openings in the manner of instant openings 20 of Applicant’s Invention or that the second ends are terminal ends. Examiner points out that a requirement in the claim for the ends of the first through fourth branching .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first vertical axis spanning from a top portion of a user’s face to a bottom portion of a user’s face, the first vertical axis being perpendicular with respect to the first main arm”  and “a second vertical axis spanning from a top portion of a user’s face to a bottom portion of a user’s face responsive to the patient interface being donned by the user, the second vertical axis being perpendicular with respect to the first main arm” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the instant Specification does not provide proper antecedent basis for the  “first vertical axis spanning from a top portion of a user’s face to a bottom portion of a user’s face, the first vertical axis being perpendicular with respect to the first main arm”  and “second vertical axis spanning from a top portion of a user’s face to a bottom portion of a user’s face responsive to the patient interface being donned by the user, the second vertical axis being perpendicular with respect to the first main arm” of lines 41-48 of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-4 due to dependence from claim 1 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a first vertical axis spanning from a top portion of a user’s face to a bottom portion of a user’s face, the first vertical axis being perpendicular with respect to the first main arm”  in lines 41-44 and “a second vertical axis spanning from a top portion of a user’s face to a bottom portion of a user’s face responsive to the patient interface being donned by the user, the second vertical axis being perpendicular with respect to the first main arm” in lines 45-48.  While instant Figures 5 and 9 appear to show the axes generally vertical and generally perpendicular to the main arms, Examiner respectfully points out that the feature of a first and second vertical axes entirely perpendicular to the main arms is not recited in the instant Specification and the instant Figures are not disclosed to be drawn to scale.  As such Examiner respectfully maintains that the features of first and second vertical axes perpendicular to branching arms as claimed are not described in the Specification in such a way as to convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that if the claims were to recite first and second vertical axes “generally” or “substantially” perpendicular to the main arms the issue of failing to comply with the written description requirement would be obviated.

Claim 1 and claims 2-4 due to dependence from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Lines 34-35 of claim 1 recite the limitation “responsive to the patient interface assembly being donned by a user”.  The use of the term “responsive” appears unconventional in that it appears to imply performance of an action and is unclear as to whether the limitation is intended to require the antecedent limitations wherein “the first arm member spans at least a portion of a first side of a user's face and the second arm member spans at least a portion of a second side of a the user's face opposite the first side of the user's face responsive” to be met by a configuration of the members when the assembly is donned by a user.  For the purposes of examination it is assumed that lines 34-35 are intended to recite effectively “when the patient assembly is donned by a user”.    Examiner respectfully points out that the issue of indefiniteness of claim 1 under 35 USC 112(b) would be obviated by amending lines 34-35 of claim 1 to recite “when the patient assembly is donned by a user” rather than “responsive to the patient interface assembly being donned by a user”.
Lines 37 and 39 of claim 1 recite the limitation “responsive to the patient interface assembly being donned by a user.   The use of the term “responsive” appears unconventional in that it appears to imply performance of an action and is unclear as to whether the limitation is intended to require the antecedent limitations wherein  to be met by a configuration of the members when the assembly is donned by a user.  For the purposes of examination it is assumed that lines 37 and 39 are intended to recite effectively “when the patient assembly is donned by a user”.    Examiner respectfully points out that the issue of indefiniteness of claim 1 under 35 USC 112(b) would be obviated by amending lines 37 and 39 of claim 1 to recite “when the patient assembly is donned by a user” rather than “responsive to the patient interface assembly being donned by a user”.
Lines 43 and 48 of claim 1 recite the limitation “responsive to the patient interface assembly being donned by a user.   The use of the term “responsive” appears unconventional in that it appears to imply performance of an action and is unclear as to whether the limitation is intended to require the antecedent limitations wherein  to be met by a configuration of the members when the assembly is 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-4 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al., US 5,921,239 in view of Ging et al., US 2009/0101141.
Regarding claim 1, McCall discloses a patient interface (Figure 1, mask 10 as per Column 3, lines 7-15) comprising a frame member (20) being a unitary structure (as shown in Figure 4) and including a generally arcuate central member (20 apart from lugs 65, as per Column 4, lines 33-39, generally arcuate by way of forming a curved form about 14) , a first main arm (the sagittal left unit of 65) having a first axis (as shown in the marked version of Figure 8 by a dashed line indicated by an arrow below, an axis extending outward from 20, perpendicular to unstressed axis 88)  a first end (inherently, 65 having appreciable length along the axis thereof as shown in Figure 4, the inner end of 65, most proximal to 20 along the axis of 65) coupled to a first end (the sagittal left end of 20 apart from 65 wherein 20 joins 65) of the central member and a second end (the outer end of 65 most distal and leftward of 20) and a 

    PNG
    media_image1.png
    428
    578
    media_image1.png
    Greyscale

Said first and second arms have distal ends (the ends of each unit of 65 most distal from 14 in use) however McCall does not disclose a first branching member having a first branching member axis, a first end coupled to the first end of the central member, a second branching member having a second axis, a first end coupled to a second end of the central member and a second end such that the first branching member, the second branching member, and the first main arm define a "Y" shape, a third branching member having a third branching member axis, a first end coupled to the second end of the main arm and a second end, and a fourth branching member having a third branching member axis, a first end coupled to the second end of the main arm and a second end, the fourth branching member, and the second main arm defining a "Y", wherein a header distal connector is provided at a distal end of each of the first, second, third and fourth branching members, said headgear assembly comprising an over the head strap, coupled to two of the connecting straps and a back strap coupled to the connecting straps wherein the first branch member and the third branch member are positioned above the user’s ears  responsive to the patient interface assembly being donned by the user, wherein the second branch member and the fourth branch member are positioned below the user’s ears  responsive to the patient interface assembly being donned by the user, wherein the second end of the  first branching member and the second end of the second branching member are alighted with respect to and aligned along 
Ging teaches a frame member (Figure 3, frame 20 including the sagittal right and left units of 92 as per Paragraph 128) of a patient interface comprising a first branching member (the sagittal left unit of 88) having a first branching member axis (the longitudinal axis of the left unit of 88) a first end (the front end of the left unit of 88 such as is most proximal to 94 in Ging) coupled to a second end (the outer end of main arm 94 as shown in Figure 2, an outer end relative to frame 20 in Ging thus analogous to the outer end of McCall) of a first main arm (the left unit of 94 in Ging) and a second end (the end of the left unit of 88 most proximal to 128) and a second branching member (the sagittal left unit of 90) having a second branching member axis (the longitudinal axis of the left unit of 90) a first end (the front end of the left unit of 90 such as is most proximal to 94 in Ging) coupled to a second end  (an outer end of 94 relative to frame 20 in Ging thus analogous to the outer end of McCall) of a first main arm (the left unit of 94 in Ging) and a second end (rear end 98 as per Column 10, lines 45-47 of Ging of the left unit of 90) such that the first branching member, the second branching member, and the first main arm  (94 as shown in Figure 2) define a "Y" shape (as shown in Figure 2 of Ging, 88, 90 and 94 each being effective branches or legs extending from a common junction) a third branching member (the sagittal right unit of 88) having a third branching member axis (the longitudinal axis of the right unit of 88) a first end (the 

    PNG
    media_image2.png
    473
    501
    media_image2.png
    Greyscale

Ging and McCall are analogous in that both are from the field of nasal patient interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame member to comprise the branching members with connectors of Ging and accordingly to substitute the head strap, including both units of 140 of Ging, connecting straps and back strap of Ging for the straps of McCall.  It would have been obvious to do so for the purpose as taught by Ging regarding the headgear thereof (in Paragraph 25) of providing added stability  and further as a matter of simple substitution, in that The substitution of one known element (the branching members and straps of Ging) for another (the arms lacking branching members and straps of McCall) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the effective headgear assemblies would have yielded predictable results, namely, coupling of a nasal interface to the head of a patient.

Regarding claim 2 the cushion main body (14 of McCall taken to the flange portion of 102 joining 44) is a rigid member (by way of the portion of 102 at 44, a portion of a shell of a ball and socket joint thus necessarily appreciably rigid) and the sealing portion is a flexible member (as per Column 5, lines 15-20).
Regarding claim 3, the elbow member of McCall is rotatable relative to the cushion (by way of ball and socket connection 46 as per Column 6, lines 11-19).
Regarding claim 4, at least one of the connecting straps (144 of Ging in the modified McCall as detailed regarding claim 1 above) is selectively connected to a respective headgear connector via a hook-and-loop fastener (as per Paragraph 128 of Ging).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                     
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773